FILED
                                                                       Oct 20 2020, 10:40 am

                                                                            CLERK
                                                                        Indiana Supreme Court
                                                                           Court of Appeals
                                                                             and Tax Court




ATTORNEY FOR APPELLANT                                     ATTORNEYS FOR APPELLEE
Steven E. Ripstra                                          Curtis T. Hill, Jr.
Ripstra Law Office                                         Attorney General of Indiana
Jasper, Indiana                                            Sierra A. Murray
                                                           Deputy Attorney General
                                                           Indianapolis, Indiana

                                            IN THE
    COURT OF APPEALS OF INDIANA

Kyle Schneider,                                            October 20, 2020
Appellant-Defendant,                                       Court of Appeals Case No.
                                                           19A-CR-1928
        v.                                                 Appeal from the Dubois Circuit
                                                           Court
State of Indiana,                                          The Honorable Nathan A.
Appellee-Plaintiff.                                        Verkamp, Judge
                                                           Trial Court Cause No.
                                                           19C01-1901-MR-47



Pyle, Judge.




Court of Appeals of Indiana | Opinion 19A-CR-1928 | October 20, 2020                            Page 1 of 27
                                           Statement of the Case
[1]   Kyle Schneider (“Schneider”) appeals his conviction by jury of murder1 and his

      adjudication as an habitual offender.2 He argues that the trial court abused its

      discretion in: (1) admitting and excluding evidence; and (2) instructing the jury.

      Concluding that the trial court did not abuse its discretion, we affirm the trial

      court’s judgment.


[2]   We affirm.


                                                      Issues
                  1.          Whether the trial court abused its discretion in admitting
                              and excluding evidence.

                  2.          Whether the trial court abused its discretion in instructing
                              the jury.

                                                       Facts
[3]   The facts most favorable to the verdict reveal that in January 2019, twenty-

      seven-year-old Schneider lived with Chloie Lubbehusen (“Lubbehusen”) in

      Lubbehusen’s trailer in rural southern Indiana. Lubbehusen and Schneider had

      been dating for a month. Lubbehusen’s cousin, Tikelan Kilburn (“Kilburn”),

      and Kilburn’s wife, Ashley (“Ashley”) lived in a house, which was across the

      road from Lubbehusen’s trailer.




      1
          IND. CODE § 35-42-1-1.
      2
          I.C. § 35-50-2-8.


      Court of Appeals of Indiana | Opinion 19A-CR-1928 | October 20, 2020                   Page 2 of 27
[4]   At approximately 7:30 a.m. on January 11, 2019, Ashley heard someone

      banging on her front door and “jingling” the door handle. (Tr. Vol. 4 at 74).

      When she looked out the window, Ashley saw a naked Schneider walking

      between her house and Kilburn’s car. Ashley tried to wake up Kilburn, who

      was still sleeping, but she was unable to do so. She texted and telephoned

      Lubbehusen, who did not respond. When Ashley looked out the window

      again, she noticed something on Lubbehusen’s front porch. Ashley went

      outside to investigate and discovered a naked and bloody Lubbehusen lying on

      the porch.


[5]   Ashley covered Lubbehusen with a blanket, called 911, ran back to her house,

      and woke up Kilburn. Ashley and Kilburn returned to Lubbehusen’s porch.

      Lubbehusen was struggling to breathe and was unable to communicate with

      Ashley and Kilburn. Kilburn noticed that there was “blood everywhere.” (Tr.

      Vol. 4 at 118). While Ashley was still on the phone with a 911 dispatcher,

      Kilburn picked up Lubbehusen and carried her into the trailer to get her out of

      the extreme cold. Kilburn placed Lubbehusen on the living room floor. While

      sitting with Lubbehusen, Kilburn and Ashley noticed a bloody knife in the

      living room. Kilburn also noticed “a blood trail through the kitchen to the

      bedroom.” (Tr. Vol. 4 at 119).


[6]   Shortly thereafter, Dubois County Sheriff’s Department deputies Stuart Wilson

      (“Deputy Wilson”) and Brad Kendall (“Deputy Kendall”), a first responder,

      and others arrived at the scene. The first responder transported Lubbehusen to

      the hospital, where Lubbehusen died shortly thereafter. The deputies remained

      Court of Appeals of Indiana | Opinion 19A-CR-1928 | October 20, 2020   Page 3 of 27
      at the scene to search for Schneider. Deputy Wilson found Schneider hiding in

      insulation in a detached garage located near Lubbehusen’s trailer. Schneider,

      who was wearing only a pair of socks and had blood on his hands, yelled,

      “don’t shoot me. I want to tell my side of the story.” (Tr. Vol. 3 at 209).


[7]   Deputy Wilson accompanied Schneider, who had no difficulty walking, to a

      nearby sheriff’s department vehicle. Deputy Wilson gave Schneider a blanket

      and placed him in the backseat of Deputy Kendall’s vehicle. While the deputies

      were discussing the case, Schneider rolled down the vehicle’s window and

      shouted: “[A]re there any vet[eran]s here? Any vet[eran]s? I want to talk to a

      vet[eran]. I want to talk to someone that’s killed somebody.” (Tr. Vol. 3 at

      213). When Deputy Kendall walked over to his vehicle to roll up the window,

      Schneider asked the deputy if he “ha[d] [] ever killed anybody.” (Tr. Vol. 3 at

      240). When Deputy Kendall responded that he had not, Schneider told the

      deputy that “this would be [Schneider’s] first.” (Tr. Vol. 3 at 240).


[8]   Deputy Kendall subsequently got into his vehicle to drive Schneider to the

      “security center and to just detain [Schneider] there for questioning.” (Tr. Vol.

      3 at 240). On the way to the security center, Schneider began complaining that

      he “hadn’t used the bathroom in weeks and that his anus was bleeding.” (Tr.

      Vol. 3 at 241). Deputy Kendall stopped at the hospital so that a doctor could

      examine Schneider.3




      3
          Medical professionals found no evidence that Schneider’s anus was bleeding.


      Court of Appeals of Indiana | Opinion 19A-CR-1928 | October 20, 2020              Page 4 of 27
[9]    While Schneider was at the hospital, a hospital phlebotomist obtained a sample

       of Schneider’s blood. In addition, Indiana State Police Trooper Ted Clamme

       (“Trooper Clamme”) collected swabs from Schneider’s hands and cheeks.

       Trooper Clamme also took photographs of Schneider’s hands and collected

       Schneider’s socks. Schneider was compliant with Trooper Clamme’s requests,

       and the trooper noticed no signs that Schneider was intoxicated.


[10]   Also while Schneider was at the hospital, Dubois County Sheriff’s Department

       Detective Jesus Monarrez (Detective Monarrez”) and Indiana State Police

       Detective Brock Werne (“Detective Werne”) recorded an interview with

       Schneider (“the First Video Interview”). Before the interview, Detective

       Monarrez advised Schneider of his Miranda rights. Schneider responded that he

       understood his rights and waived them. During the interview, Schneider was

       oriented to place and time, and he answered questions coherently and in a

       logical sequence. Both detectives noticed that Schneider appeared to be of

       normal intelligence and physical condition. In addition, based on the

       detectives’ training and experience, the detectives did not notice any signs that

       Schneider was intoxicated. The detectives did not use violence, threats, or

       promises while interviewing Schneider. At the time of the interview, the

       detectives did not know whether Lubbehusen was alive, and Detective Werne

       told Schneider that he was going to talk to Lubbehusen. Schneider appeared

       surprised and asked if Lubbehusen was still alive. The First Video Interview

       lasted less than thirty minutes.




       Court of Appeals of Indiana | Opinion 19A-CR-1928 | October 20, 2020     Page 5 of 27
[11]   At some point during the interview, the video camera’s battery died. Detective

       Monarrez went to the prosecutor’s office to get another video camera. When

       he returned to the hospital, the two detectives interviewed Schneider for a

       second time (“the Second Video Interview”). During the interview, Schneider

       invoked his right to counsel and asked the detectives for “advice.” (State’s Ex.

       1, Disk 3, 2:05-3:00). The detectives told Schneider that they could not speak to

       him if he wanted to consult with an attorney but that he could waive his right to

       counsel if he chose to do so. Schneider responded that he wanted to speak to

       Detective Monarrez and that he wanted Detective Werne to leave the room.

       After Detective Werne had complied with Schneider’s request and had left the

       room, Detective Monarrez again told Schneider that he had the right to consult

       with an attorney. Schneider verbally waived his right to consult with counsel,

       and Detective Monarrez continued the interview. At some point, Schneider

       again requested to consult with an attorney, and Detective Monarrez stopped

       the interview. Thereafter, Schneider was transported to the county jail.


[12]   The following morning, January 12, 2019, at approximately 10:00 a.m.,

       Schneider told the jail shift supervisor that he wanted to speak to Detective

       Monarrez again but that he did not want the interview to be recorded.

       Schneider spoke clearly, was able to participate in a coherent conversation, and

       appeared to be conscious of what he was doing. The jail supervisor, who

       noticed no signs that Schneider was intoxicated, telephoned Detective

       Monarrez and told the detective what Schneider had requested. Detective

       Monarrez told the jail supervisor that he would only speak to Schneider if the


       Court of Appeals of Indiana | Opinion 19A-CR-1928 | October 20, 2020     Page 6 of 27
       interview was recorded. When the jail supervisor told Schneider what the

       detective had said, Schneider said that he “wanted to think about it.” (Tr. Vol.

       2 at 48).


[13]   At 2:00 p.m., Detective Monarrez stopped by the jail to ask Schneider if he still

       wanted to talk to the detective. Schneider responded that he did. Schneider

       was escorted to an interview room and confirmed that he had requested to

       speak with Detective Monarrez. Detective Monarrez read Schneider his

       Miranda rights, and Schneider nodded his head to indicate that he understood

       his rights and wished to waive them. Schneider also signed a written waiver of

       rights form. During the interview (“the Third Video Interview”), Detective

       Monarrez noticed that Schneider was oriented to time and place. Schneider

       also answered questions coherently and in a logical sequence. In addition,

       Schneider appeared to be of normal intelligence and physical condition.

       Detective Monarrez did not use violence, threats, or promises while

       interviewing Schneider. Although Detective Monarrez had told Schneider that

       the interview was not being recorded, there was a camera recording the

       interview.


[14]   An hour into the Third Video Interview, Detective Monarrez encouraged

       Schneider to tell him what had happened to Lubbehusen so that her family

       could have closure. Schneider grabbed a nearby pen and wrote “I stabbed her”

       on a piece of paper (“the Confession”). (Ex. Vol. 5 at 69). When Schneider

       attempted to cross out with the pen what he had just written, Detective

       Monarrez grabbed the piece of paper. Schneider asked the detective to give him

       Court of Appeals of Indiana | Opinion 19A-CR-1928 | October 20, 2020      Page 7 of 27
       back the piece of paper. When Detective Monarrez refused to do so, Schneider

       grabbed the piece of paper out of the detective’s hand. Several officers entered

       the room to help Detective Monarrez retrieve the Confession. This incident

       lasted less than one minute, and the Third Video Interview lasted an hour and

       forty minutes.


[15]   Forensic pathologist Dr. James Jacobi (“Dr. Jacobi”) performed Lubbehusen’s

       autopsy on January 11, 2019. Dr. Jacobi found that Lubbehusen had been

       stabbed a total of ten times. Specifically, Lubbehusen had a one-inch stab

       wound on her forehead that had penetrated both her skull and her brain and

       another stab wound on the back of her head that had also penetrated both her

       skull and her brain. This was the first time that Dr. Jacobi had seen stab

       wounds that had penetrated the victim’s skull. According to Dr. Jacobi, it

       would have taken a “significant amount of force” for the knife to penetrate

       Lubbehusen’s skull. (Tr. Vol. 5 at 29). Lubbehusen also had three stab

       wounds to the back of her neck that had penetrated her spine and “creased or

       compressed [her] spinal cord.” (Tr. Vol. 5 at 30). In addition, Lubbehusen had

       incisions near her navel, on her leg, and near the center of her forehead. Dr.

       Jacobi concluded that the cause of Lubbehusen’s death was exsanguination,

       which was a loss of blood from the stab wounds.


[16]   In addition, laboratory tests revealed that Schneider’s DNA was found on

       Lubbehusen’s internal and external genitalia and on her anus. Schneider’s

       DNA was also found under Lubbehusen’s fingernails, on the bloody knife



       Court of Appeals of Indiana | Opinion 19A-CR-1928 | October 20, 2020    Page 8 of 27
       found in Lubbehusen’s living room, and on Lubbehusen’s left hand.

       Lubbehusen’s DNA was found on the bloody knife and on Schneider’s socks.


[17]   On January 16, 2019, the State charged Schneider with murder and alleged that

       he was an habitual offender. In April 2019, Schneider filed a motion to

       suppress the First, Second, and Third Video Interviews as well as the

       Confession. Schneider specifically argued that his statements were involuntary

       and were obtained in violation of both the Federal and Indiana Constitutions

       because: (1) they were “obtained as . . . the direct . . . result of confronting

       [Schneider] with certain material misrepresentations of fact known by the

       interrogator to be misrepresentations[;]” (2) “the consumption of drugs so

       affected the defendant that he was deprived of his free and independent will,

       such that the [First Video Interview] statement was the product of an irrational

       mind or coercion[;]” and (3) “[t]he interrogation continued after [Schneider]

       had elected to consult with an attorney prior to further questioning.” (App.

       Vol. 3 at 19-20).


[18]   The trial court held a hearing on Schneider’s motion to suppress in May 2019.

       At the hearing, the trial court heard the evidence set forth above regarding the

       video interviews and the Confession. Also at the hearing, Deputy Kendall

       testified that Schneider began “rambling” while the deputy was driving him to

       the security center. (Tr. Vol. 2 at 121). When Deputy Kendall stopped his car

       and advised Schneider of his Miranda rights, Schneider told the deputy “several

       times that he knew his rights and that he had been in prison before and knew

       his rights.” (Tr. Vol. 2 at 122). In addition, a forensic toxicologist testified at

       Court of Appeals of Indiana | Opinion 19A-CR-1928 | October 20, 2020        Page 9 of 27
       the hearing that the blood that had been drawn from Schneider on the morning

       of Lubbehusen’s murder had tested positive for methamphetamine,

       amphetamines, and THC. The forensic toxicologist further testified that a

       person with the levels of methamphetamine, amphetamines, and THC seen in

       Schneider’s blood test results, would have been “conscious of what [he was]

       doing and would not [have] be[en] in a state of mania.” (Tr. Vol. 2 at 102).


[19]   Following the hearing, the trial court took Schneider’s motion to suppress

       under advisement. Two days later, the trial court granted in part Schneider’s

       motion to suppress when it ordered the suppression of the Second Video

       Interview. However, the trial court also denied in part Schneider’s motion to

       suppress when it denied the suppression of the First and Third Video Interviews

       and the Confession.


[20]   Schneider’s five-day trial began on May 13, 2019. During his opening

       statement, Schneider argued that either Kilburn had murdered Lubbehusen or

       Lubbehusen had stabbed herself. The State presented the evidence set forth

       above through the testimony of Kilburn, Ashley, Deputy Wilson, Deputy

       Kendall, Trooper Clamme, the jail supervisor, Dr. Jacobi, an Indiana State

       Police forensic biologist, and others.


[21]   Also at trial, Schneider objected when the State offered into evidence the First

       Video Interview during Detective Werne’s testimony. Schneider’s objection

       was “based upon all issues of suppression previously brought forward[.]” (Tr.




       Court of Appeals of Indiana | Opinion 19A-CR-1928 | October 20, 2020    Page 10 of 27
       Vol. 5 at 144). Outside the presence of the jury, the trial court responded to

       Schneider’s objection as follows:


               [T]here was a motion to suppress, the Court, as to this particular
               video, the Court denied that motion to suppress[.] I believe this
               particular video, the – the issue that [Schneider] had raised was
               that he was unable to . . . waive his Constitutional Rights
               because of intoxication and that there was maybe some deceit on
               the part of the law enforcement officer[.] And – and at this point
               . . . with respect to the motion to suppress, you know, I watched
               the whole video[.] I’m going to overrule your objection.


       (Tr. Vol. 5 at 145). The trial court admitted the First Video Interview into

       evidence, and the State played the video for the jury.


[22]   During the testimony of Detective Monarrez, Schneider objected again when

       the State offered into evidence the Third Video Interview. Outside the presence

       of the jury, Schneider argued as follows:


               Judge, we had previously filed a motion to suppress. A lengthy
               hearing was held, exhibits were introduced, testimony was taken.
               We would renew that objection based upon all of that
               information including . . . Schneider’s . . . state of intoxication,
               deception used by the State of Indiana to procure an involuntary
               statement. And renew that he had previously asserted his right to
               counsel and that the video that’s to be produced should be
               suppressed based on Indiana and . . . Federal Constitutions,
               Judge.


       (Tr. Vol. 5 at 205-06).


[23]   The trial court responded to Schneider’s argument as follows:


       Court of Appeals of Indiana | Opinion 19A-CR-1928 | October 20, 2020      Page 11 of 27
               Of course at this time I’m going to overrule your objection. I
               found that based on my review . . . intoxication [was] not an
               issue . . . in any of these interviews. As . . . you’re well aware of
               the second interview at the hospital[,] the court did suppress and
               – but at that interview [Schneider] was repeatedly told that he
               ha[d] a right to counsel and c[ould] cease that interview at any
               time. At the end of that interview he did in fact make that
               statement and the interview ceased. Then following on the 12 th[,]
               [Schneider][] let it be known to [the jail shift supervisor] that he
               wished to speak to [Detective] Monarrez. [Four] hours later
               approximately [Detective] Monarrez came to the Security
               Center. [Schneider] was brought into the interview room.
               [Detective] Monarrez specifically asked, I was told you want to
               talk to me. [Schneider] nods his head in the affirmative that he
               does in fact want to talk to [Detective] Monarrez. [Schneider]
               was then Mirandized and therefore your objection is overruled.


       (Tr. Vol. 5 at 206). The trial court admitted the Third Video Interview into

       evidence, and the State played the video for the jury.


[24]   Also during Detective Morarrez’s testimony, Schneider objected when the State

       offered into evidence the Confession. Schneider specifically argued that he had

       “move[d] to suppress the evidence [and] object[ed] to its admission, as [he] did,

       of the prior items, pursuant to all the testimony [he] put forth before.” (Tr. Vol.

       5 at 211).


[25]   The trial court responded to Schneider’s objection as follows:


               I'm going to overrule that objection, and, you know I think I said
               it on the record before, this is a subsequent interview at
               [Schneider's] request. That he was [M]irandized. He understood
               his rights. You know, I found [] [Schneider] to be an intelligent
               man. First thing he does -- you know, I know -- I did probably

       Court of Appeals of Indiana | Opinion 19A-CR-1928 | October 20, 2020       Page 12 of 27
               address it before, but with the respect to the trickery that he
               alleges that Detective Monarrez told him that there was no - he
               was not being recorded at some point, [I] found that to be de
               minimums. [Schneider] clearly with his history is - h[e’s]
               accustom[ed] to police. The first thing he does - I didn't catch it
               the first time, first thing he does when he walks in the room is, he
               turns around, and looks at the camera up in the corner. He knew
               the camera was there. And, then he spends time during the
               interview looking through the - trying to look through the one[-]
               way glass. So, I certainly find that [Schneider] knew exactly
               what he was doing. So, with that, I going to overrule your
               objection.


       (Tr. Vol. 5 at 211-12). Thereafter, the trial court admitted the Confession into

       evidence.


[26]   During Schneider’s case-in-chief, Schneider called Indiana State Police Crime

       Scene Investigator Mark Green (“Investigator Green”) to the stand.

       Investigator Green testified that while examining the crime scene, Investigator

       Green had collected the following handwritten note (“the Note”), which was

       dated December 26, 2018, fifteen days before Lubbehusen’s murder:


                    To One Of The Only F**ks I have left to give, Together we
               are going to achieve f**king greatness, swear. Always know
               who’s got your back. Always know your worth. I’ll give you a
               hint, you can’t put a price on it, I[’]m blessed to have you. My
               best friend (already), my rock [and] so much more. All the love I
               have to offer, CHLOIE


       (Ex. Vol. 5 at 69). Schneider asked the trial court to admit the Note into

       evidence. Based on the content of the Note, with Lubbehusen’s name at the

       end of it, it appeared that Schneider was arguing that Lubbehusen had written it

       to him. The State objected and argued that Schneider had “failed to lay a
       Court of Appeals of Indiana | Opinion 19A-CR-1928 | October 20, 2020      Page 13 of 27
       sufficient foundation for the admission. There’s no proof who wrote that,

       doesn’t have any handwriting evidence, there’s no proof.” (Tr. Vol. 6 at 5).

       The State also argued that the Note was inadmissible hearsay. The trial court

       sustained the objection and excluded the Note from evidence. There was no

       additional testimony about the Note.


[27]   After the parties had presented their evidence, Schneider tendered a reckless

       homicide instruction and asked the trial court to instruct the jury on this lesser

       included offense of murder. The trial court concluded that there was no serious

       evidentiary dispute permitting the jury to find that Schneider had recklessly but

       not knowingly killed Lubbehusen and declined to give the instruction.


[28]   The jury convicted Schneider of murder, and Schneider admitted that he was an

       habitual offender. The trial court sentenced Schneider to sixty-five (65) years

       for murder. In addition, the trial court enhanced Schneider’s sixty-five (65)

       year sentence by twenty (20) years for the habitual offender adjudication.

       Schneider now appeals his conviction and his habitual offender adjudication.


                                                     Decision
[29]   Schneider argues that the trial court abused its discretion in: (1) admitting and

       excluding evidence; and (2) instructing the jury. We address each of his

       contentions in turn.




       Court of Appeals of Indiana | Opinion 19A-CR-1928 | October 20, 2020     Page 14 of 27
       1. Admission and Exclusion of Evidence


[30]   Schneider argues that the trial court abused its discretion when it: (1) admitted

       into evidence the First and Third Video Interviews and the Confession;4 and (2)

       excluded from evidence the Note. We review the trial court’s ruling on the

       admission and exclusion of evidence for an abuse of discretion. Cherry v. State,

       57 N.E.3d 867, 875 (Ind. Ct. App. 2016), trans. denied. We reverse only where

       the trial court’s decision is clearly against the logic and effect of the facts and

       circumstances before it. Id.


       A. Admission of Evidence


[31]   Schneider first argues that the trial court abused its discretion when it admitted

       into evidence the First and Third Video Interviews. He also challenges the

       admission of the Confession. He specifically argues that his statements in both

       interviews and the handwritten confession were involuntary under the federal

       and state constitutions.


[32]   The Fifth Amendment’s privilege against self-incrimination applies to the states

       through the Fourteenth Amendment. Withrow v. Williams, 507 U.S. 680, 689

       (1993). When a defendant challenges the voluntariness of a statement under the

       United States Constitution, the State must prove by a preponderance of the




       4
        Although Schneider initially challenged the admission of this evidence through a motion to suppress, he
       now appeals following a completed trial. The issue is therefore appropriately framed as whether the trial
       court abused its discretion by admitting the evidence at trial. Packer v. State, 800 N.E.2d 574, 578 (Ind. Ct.
       App. 2003), trans. denied.

       Court of Appeals of Indiana | Opinion 19A-CR-1928 | October 20, 2020                               Page 15 of 27
       evidence that the statement was voluntarily given. Pruitt v. State, 834 N.E.2d
90, 114 (Ind. 2005). In addition, Article I, Section 14 of our Indiana

       Constitution provides that “[n]o person, in any criminal prosecution, shall be

       compelled to testify against himself.” The Indiana Constitution requires the

       State to prove beyond a reasonable doubt that the defendant voluntarily waived

       his rights and that he voluntarily gave his statement. Pruitt, 834 N.E.2d at 114-

       15.


[33]   When reviewing a challenge to the trial court’s decision to admit the

       defendant’s statements or confession, we do not reweigh the evidence. Moore v.

       State, 143 N.E.3d 334, 340 (Ind. Ct. App. 2020). Rather, we examine the

       record for substantial probative evidence of voluntariness. Id. We examine the

       evidence most favorable to the State, together with the reasonable inferences

       that can be drawn therefrom. Malloch v. State, 980 N.E.2d 887, 901 (Ind. Ct.

       App. 2012), trans. denied. If there is substantial evidence to support the trial

       court’s conclusion, we will not set it aside. Id.


[34]   The voluntariness of a defendant’s statement is determined by examining the

       totality of the circumstances. Luckhart v. State, 736 N.E.2d 227, 229 (Ind. 2000).

       Factors to be considered are “‘any element of police coercion; the length,

       location, and continuity of the interrogation; and the maturity, education,

       physical condition, and mental health of the defendant.’” Weisheit v. State, 26
N.E.3d 3, 18 (Ind. 2015) (quoting Wilkes v. State, 917 N.E.2d 675, 680 (Ind.

       2009)). “The critical inquiry is whether the defendant’s statements were



       Court of Appeals of Indiana | Opinion 19A-CR-1928 | October 20, 2020      Page 16 of 27
       induced by violence, threats, promises or other improper influence.” Ringo v.

       State, 736 N.E.2d 1209, 1212-13 (Ind. 2000).


[35]   We turn first to the First Video Interview, which was conducted by both

       Detective Monarrez and Detective Werne. Our review of the evidence reveals

       that during the interview, which took place in a hospital room, twenty-seven-

       year-old Schneider was oriented to time and place, and he answered the

       detectives’ questions coherently. Both detectives noticed that Schneider

       appeared to be of normal intelligence and physical condition. The First Video

       Interview lasted less than thirty minutes, and the detectives did not use

       violence, threats, or promises while interviewing Schneider. Based on our

       analysis of the relevant factors, we conclude that the State proved both by a

       preponderance of the evidence and beyond a reasonable doubt that the

       statement Schneider gave in the First Video Interview was voluntarily given.


[36]   We further note that to the extent that Schneider argues that his statement was

       involuntary because he was under the influence of methamphetamine,

       amphetamines, and marijuana during the interrogation, a statement may be

       given voluntarily notwithstanding voluntary intoxication. Luckhart, 736 N.E.2d

       at 231. We will deem a defendant’s statement incompetent only when he is so

       intoxicated that it renders him not conscious of what he is doing or produces a

       state of mania. Id. Intoxication to a lesser degree only goes to the weight to be

       given to the statement, not its admissibility. Id.




       Court of Appeals of Indiana | Opinion 19A-CR-1928 | October 20, 2020    Page 17 of 27
[37]   Here, our review of the evidence reveals that both Detective Monarrez and

       Detective Werne testified that, based on their training and experience, they did

       not notice any signs that Schneider was intoxicated during the First Video

       Interview. In addition, a forensic toxicologist testified at the suppression

       hearing that a person with the levels of methamphetamine, amphetamines, and

       THC seen in Schneider’s blood test results would have been “conscious of what

       [he was] doing and would not [have] be[en] in a state of mania.” (Tr. Vol. 2 at

       102). Schneider’s alleged intoxication did not render his statement involuntary,

       and the trial court did not abuse its discretion in admitting the First Video

       Interview into evidence.


[38]   We now turn to the Third Video Interview, which was conducted by Detective

       Monarrez at the jail. Schneider argues that the statement he gave in this

       interview was not voluntary because it was induced by Detective Monarrez’s

       deception. Schneider specifically points out that although the detective had told

       him that the detective was not recording the Third Video Interview, there was a

       camera recording the interview. Detective Monarrez admitted at trial that he

       was not truthful with Schneider about recording the interview. However, such

       a fact, while relevant, is only one factor to be considered. See Carter v. State, 490
N.E.2d 288, 291 (Ind. 1986) (explaining that an officer untruthfully telling the

       defendant that the victim might still be alive was only one factor to consider in

       determining the voluntariness of the defendant’s confession). The totality of the

       circumstance regarding a defendant’s statement must be examined in order to

       determine the question of voluntariness. Id.


       Court of Appeals of Indiana | Opinion 19A-CR-1928 | October 20, 2020      Page 18 of 27
[39]   Our review of the totality of the circumstances regarding the interview reveals

       that, during the interview, twenty-seven-year-old Schneider was oriented to

       time and place, and he answered the detective’s questions coherently.

       Detective Monarrez noticed that Schneider appeared to be of normal

       intelligence and physical condition. The Third Video Interview lasted an hour

       and forty minutes, and Detective Monarrez did not use violence, threats, or

       promises while interviewing Schneider. We further note that the trial court

       found that, based upon his criminal history, Schneider was “accustom[ed] to

       police[.]” (Tr. Vol. 5 at 211). The trial court further pointed out that the first

       thing that Schneider did when he walked into the interrogation room was turn

       around and look up at the camera in the corner. Based upon Schneider’s

       actions, the trial court concluded that Schneider “knew the camera was there[]

       [and] knew exactly what he was doing.” (Tr. Vol. 5 at 211). Based on our

       analysis of the relevant factors, we conclude that the State proved both by a

       preponderance of the evidence and beyond a reasonable doubt that the

       statement Schneider gave in the Third Video Interview was voluntarily given.


[40]   Schneider also argues that the statement he gave during the Third Video

       Interview was not voluntary because he had asked for an attorney in the Second

       Video Interview. He is correct that when an individual who is in custody

       invokes his right to counsel, all interrogation must cease until an attorney is

       present, and the individual must be given the opportunity to speak with the

       attorney and have the attorney present at any further questioning. See Hartman

       v. State, 988 N.E.2d 785, 788 (Ind. 2013). However, if the individual initiates


       Court of Appeals of Indiana | Opinion 19A-CR-1928 | October 20, 2020      Page 19 of 27
       “‘further communication, exchanges, or conversations’ with law enforcement,

       then the individual may be further interrogated without counsel present.” Id.

       (quoting Edwards v. Arizona, 451 U.S. 477, 484-85 (1981)). Here, the morning

       after the Second Video Interview when Schneider had asked for an attorney,

       Schneider told the jail shift supervisor that he wanted to speak to Detective

       Monarrez again. The detective stopped by the jail four hours later and asked

       Schneider if he still wanted to talk. Schneider responded that he did. Schneider

       was escorted to an interview room and confirmed that he had requested to

       speak with Detective Monarrez. Because Schneider initiated the Third Video

       Interview with Detective Monarrez, his statement was voluntary, and the trial

       court did not abuse its discretion in admitting it.


[41]   Lastly, we turn to the Confession, which Schneider handwrote during the Third

       Video Interview. We have already determined that the statement that

       Schneider gave during the Third Video Interview was voluntary; however, we

       will address Schneider’s specific challenge to the voluntariness of the

       Confession. Schneider contends that the law enforcement officers “exceeded

       the use of reasonable force to retrieve [the Confession].” (Schneider’s Br. 30).


[42]   However, the critical inquiry in determining whether the Confession was

       voluntary is whether the confession was induced by violence, threats, or other

       improper influences. Here, Schneider does not argue that Monarrez used

       violence, threats, or other improper influences while interviewing Schneider,

       thereby inducing Schnier to handwrite the Confession. Rather, Schneider

       challenges the officers’ retrieval of the Confession, which he had already

       Court of Appeals of Indiana | Opinion 19A-CR-1928 | October 20, 2020      Page 20 of 27
       voluntarily written. The officers’ retrieval of the Confession is not a factor that

       we consider when determining the voluntariness of an already-written

       confession.


[43]   We further note that our review of the evidence reveals that an hour into the

       Third Video Interview, Detective Monarrez encouraged Schneider to tell him

       what had happened to Lubbehusen so that her family could have closure.

       Schneider grabbed a nearby pen and wrote “I stabbed her” on a piece of paper.

       (Ex. Vol. 5 at 69). When Schneider attempted to cross out with the pen what

       he had just written, Detective Monarrez grabbed the piece of paper. Schneider

       asked the detective to give him back the piece of paper. When Detective

       Monarrez refused to do so, Schneider grabbed the piece of paper out of the

       detective’s hand. Several officers entered the room to help Detective Monarrez

       retrieve the Confession. This incident lasted less than one minute. Schneider

       has failed to specify how the officers’ retrieval of the Confession constituted

       unreasonable force, and our review of the Third Video Interview reveals no

       such force. The trial court did not abuse its discretion when it admitted the

       Confession into evidence.


       B. Exclusion of the Note


[44]   Schneider also argues that the trial court abused its discretion when it excluded

       the Note from evidence. According to Schneider, “[a]n assertion of love and

       support, in the Victim’s handwriting, executed within two weeks of her death,

       would have been powerful evidence for the Defense.” (Schneider’s Br. 43-44).


       Court of Appeals of Indiana | Opinion 19A-CR-1928 | October 20, 2020      Page 21 of 27
       The State responds that “the trial court did not abuse its discretion by excluding

       [the Note] from evidence because [the Note] lacked a proper foundation[.]”

       (State’s Br. 34). We agree with the State.


[45]   “‘To lay a foundation for the admission of evidence, the proponent of the

       evidence must show that the evidence has been authenticated.’” Pavlovich v.

       State, 6 N.E.3d 969, 976 (Ind. Ct. App. 2014) (quoting Hape v. State, 903 N.E.2d
977, 989 (Ind. Ct. App. 2009), trans. denied), trans. denied. Pursuant to Indiana

       Evidence Rule 901(a), “[t]o satisfy the requirement of authenticating . . . an

       item of evidence, the proponent must produce evidence sufficient to support a

       finding that the item is what the proponent claims it is.” Absolute proof of

       authenticity is not required. Fry v. State, 885 N.E.2d 742, 748 (Ind. Ct. App.

       2008), trans. denied. All that is required is evidence establishing “a reasonable

       probability that an item is what it is claimed to be[.]” Thomas v. State, 734
N.E.2d 572, 573 (Ind. 2000). Additionally, authentication of an exhibit can be

       established by either direct or circumstantial evidence. Newman v. State, 675
N.E.2d 1109, 1111 (Ind. Ct. App. 1996).


[46]   Indiana Evidence Rule 901(b) provides examples of evidence that satisfy the

       authentication requirement, including: (1) “[t]estimony that an item is what it

       is claimed to be, by a witness with knowledge[;]” (2) “[a] nonexpert’s opinion

       that handwriting is genuine, based on a familiarity with it that was not acquired

       for the current litigation[;]” (3) “[a] comparison with an authenticated specimen

       by an expert witness or the trier of fact[;]” and (4) “[t]he appearance, contents,

       substance, internal patterns, or other distinctive characteristics of the item,

       Court of Appeals of Indiana | Opinion 19A-CR-1928 | October 20, 2020      Page 22 of 27
       taken together with all the circumstances.” Ind. Evidence Rule 901(b)(1),

       (b)(2), (b)(3), and (b)(4).


[47]   Here, during Schneider’s case-in-chief, Schneider called Investigator Green to

       the stand. The investigator testified that while examining the crime scene, the

       investigator had collected the Note, which was dated December 26, 2018.

       Based on the content of the Note, with Lubbehusen’s name at the end of it, it

       appeared that Schneider was arguing that Lubbehusen had written the Note to

       him. When Schneider asked the trial court to admit the Note into evidence, the

       State objected and argued that Schneider had failed to authenticate the Note.

       The State specifically pointed out that there was no proof as to who had written

       the Note and there was no handwriting evidence. The State also argued that

       the Note was inadmissible hearsay. The trial court sustained the objection and

       excluded the Note from evidence. There was no other testimony about the

       Note.


[48]   We agree with the State that Schneider failed to authenticate the Note.

       Importantly, there was no testimony from a witness with knowledge that the

       Note was what it was claimed to be. In addition, there was no nonexpert’s

       opinion testimony that the handwriting was genuine, and no expert’s

       comparison of the Note with an authenticated specimen of Lubbehusen’s

       handwriting. Lastly, there was no testimony about the appearance, contents,

       substance, internal patterns, or other distinctive characteristics of the Note that

       could be taken together with other circumstances. We further point out that the

       Note is not addressed to Schneider, and his name does not appear on the Note.

       Court of Appeals of Indiana | Opinion 19A-CR-1928 | October 20, 2020      Page 23 of 27
       Because Schneider failed to authenticate the Note, the trial court did not abuse

       its discretion when it excluded the Note from evidence.5


[49]   We further note that even if the trial court abused its discretion in admitting

       into evidence the First and Third Video Interviews and the Confession and

       excluding from evidence the Note, any error was harmless. The erroneous

       admission of evidence is harmless where “‘the conviction is supported by

       substantial independent evidence of guilt so as to satisfy the reviewing court

       that there is no substantial likelihood the questioned evidence contributed to the

       conviction.’” Messel v. State, 80 N.E.3d 230, 232 (Ind. Ct. App. 2017) (quoting

       Duncan v. State, 23 N.E.3d 805, 811 (Ind. Ct. App. 2014)), trans. denied.


[50]   Here, our review of the evidence reveals that after finding a naked and bloody

       Lubbehusen in her trailer, Dubois County Sheriff’s Department deputies found

       a naked Schneider hiding in insulation in a nearby garage. Schneider asked the

       officers to let him tell his side of the story. While sitting in the back of Deputy

       Kendall’s police car, Schneider yelled that he wanted to speak with someone

       who had killed a person. When Deputy Kendall approached his vehicle to roll

       up the window, Schneider asked the deputy if he had ever killed a person.

       When Deputy Kendall responded that he had not, Schneider told the deputy

       that this was his first kill. Laboratory tests revealed that Schneider’s DNA was

       found on Lubbehusen’s internal and external genitalia and on her anus.



       5
        Because we affirm the trial court’s exclusion of the Note from evidence based upon Schneider’s failure to
       authenticate it, we need not determine whether the Note was hearsay.

       Court of Appeals of Indiana | Opinion 19A-CR-1928 | October 20, 2020                           Page 24 of 27
       Schneider’s DNA was also found under Lubbehusen’s fingernails, on the

       bloody knife found in Lubbehusen’s living room, and on Lubbehusen’s left

       hand. In addition, Lubbehusen’s DNA was found on Schneider’s socks. The

       evidence further revealed that Lubbehusen had been so violently stabbed that

       the knife had penetrated both her skull and brain both in the front and the back

       of her head and compressed her spinal cord. Given this overwhelming

       independent evidence of Schneider’s guilt, we find that there is no substantial

       likelihood that the First and Third Interviews and the Confession contributed to

       Schneider’s conviction. Any error in the admission of this evidence was

       therefore harmless.


       2. Jury Instructions


[51]   Schneider also argues that the trial court abused its discretion when it instructed

       the jury. Schneider specifically contends that the trial court abused its

       discretion when it declined to give his tendered lesser-included offense

       instruction for reckless homicide.


[52]   In Wright v. State, 658 N.E.2d 563, 566 (Ind. 1995), the Indiana Supreme Court

       set forth a three-part test that trial courts should perform when called upon by a

       party to instruct the jury on a lesser-included offense to the crime charged.

       First, the trial court must compare the statute defining the crime charged with

       the statute defining the alleged lesser-included offense to determine if the

       alleged lesser-included offense is inherently included in the crime charged. Id.

       Second, if the trial court determines that an alleged lesser-included offense is


       Court of Appeals of Indiana | Opinion 19A-CR-1928 | October 20, 2020        Page 25 of 27
       not inherently included in the crime charged under step one, then it must

       determine if the alleged lesser-included offense is factually included in the crime

       charged. Id. at 567. If the alleged lesser-included offense is neither inherently

       nor factually included in the crime charged, the trial court should not give an

       instruction on the alleged lesser-included offense. Id. Third, if a trial court has

       determined an alleged lesser-included offense is either inherently or factually

       included in the crime charged, “it must look at the evidence presented in the

       case by both parties” to determine if there is a serious evidentiary dispute about

       the element or elements distinguishing the greater from the lesser offense and if,

       in view of this dispute, a jury could conclude that the lesser offense was

       committed but not the greater. Id. It is reversible error for a trial court not to

       give a requested instruction on inherently or factually included lesser offenses if

       there is such an evidentiary dispute. Id. We now apply this framework to

       Schneider’s tendered lesser-included reckless homicide instruction.


[53]   Reckless homicide is an inherently included lesser offense of murder. Id. The

       only element distinguishing the two offenses is the defendant’s state of mind.
Id. Reckless homicide occurs when the defendant “recklessly” kills another

       human being. IND. CODE § 35-42-1-5. Reckless conduct is action taken in

       plain, conscious, and unjustifiable disregard of harm that might result. IND.

       CODE § 35-41-2-2(c). In addition, the disregard involves a substantial deviation

       from acceptable standards of conduct. Id.


[54]   Murder, on the other hand, occurs when the killing is done “knowingly” or

       “intentionally.” IND. CODE § 35-42-1-1. A person engages in conduct

       Court of Appeals of Indiana | Opinion 19A-CR-1928 | October 20, 2020      Page 26 of 27
       “knowingly” if the person is aware of a high probability that he is doing so.

       IND. CODE § 35-41-2-2(b). Accordingly, Schneider was entitled to an

       instruction on reckless homicide if there was a serious evidentiary dispute

       permitting the jury to find that he recklessly but not knowingly killed

       Lubbehusen. See McEwen v. State, 695 N.E.2d 79, 85 (Ind. 1998).


[55]   Here, our review of the evidence reveals that Schneider stabbed Lubbehusen ten

       times. Schneider used enough force while stabbing Lubbehusen’s head to twice

       penetrate both her skull and her brain. Schneider also stabbed Lubbehusen in

       the back of the neck with enough force to penetrate Lubbehusen’s spine and

       compress her spinal cord. Stabbing a victim multiple times in the head and

       chest is evidence of an awareness of a high probability that the victim will be

       killed. See id. (explaining that “an assault . . . with a knife or similar sharp

       object – particularly in the chest or head region – rarely occurs without

       awareness of a high probability that death will result”). Based on this evidence,

       there was no serious evidentiary dispute permitting the jury to find that

       Schneider recklessly but not knowingly killed Lubbehusen. See id.

       Accordingly, the trial court did not abuse its discretion when it refused to give

       the jury Schneider’s tendered instruction on the lesser-included offense of

       reckless homicide.


[56]   Affirmed.


       Bradford, C.J., and Weissmann, J., concur.



       Court of Appeals of Indiana | Opinion 19A-CR-1928 | October 20, 2020       Page 27 of 27